Citation Nr: 0017401	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-05 251	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision, 
in which the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO) denied, in pertinent 
part, service connection for PTSD.

The Board notes that in September 1999, the veteran submitted 
additional evidence in support of his claim.  This additional 
evidence was not submitted within a period of ninety days 
following the mailing of notice to the veteran that his 
appeal had been certified to the Board for appellate review 
and that the appellate record had been transferred to the 
Board.  As such, the Board may not accept it absent the 
submission of a motion demonstrating that there was good 
cause for the delay.  38 C.F.R. § 20.1304(b) (1999).  In this 
case, the additional evidence submitted was not accompanied 
by a motion requesting acceptance based on good cause.  
Accordingly, pursuant to 38 C.F.R. § 20.1304(b)(1), the Board 
will not consider the additional evidence in adjudicating 
this claim.  Rather, it is referred to the RO for appropriate 
action.


FINDING OF FACT

There is no medical evidence of record establishing that the 
veteran currently has PTSD.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for PTSD.  Before the Board can decide 
the merits of the veteran's claim, it must first determine 
whether the veteran has presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  Grivois v. Brown, 
6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  To be well grounded, a claim need not be 
conclusive, but it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and his claim fails.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish a well-grounded claim for service connection for 
PTSD, the record must include a medical diagnosis of PTSD 
(showing a current disability), lay evidence of an in-service 
stressor (showing service incurrence), and medical evidence 
of a nexus between the PTSD and the stressor (linking the 
current disability to service).  See Cohen v. Brown, 10 
Vet.App. 128, 137 (1997).  

The veteran claims that he developed PTSD as a result of 
stressors experienced during service including: engaging in 
combat, including fire fights, rocket and mortar attacks, air 
strikes and ambushes; chasing the enemy into tunnels and 
placing explosives therein; being thrown 15 feet when a 500 
pound bomb was dropped; witnessing another serviceman cutting 
the ears off of two Viet Cong soldiers; seeing casualties and 
shot, mutilated, burnt, blown up, piled up and bull-dozed 
corpses; knowing many wounded or killed servicemen; attending 
a memorial service for friends who were killed in action; 
waking up in the hospital next to two severely wounded 
individuals; witnessing the crew chief of a Huey hanging 
upside down and being beaten by blades after he tried to take 
off but got the front skid caught in a perimeter wire; and 
killing multiple Viet Cong soldiers and other individuals. 

During the pendency of the veteran's PTSD appeal, 38 C.F.R. § 
3.304(f), the regulation governing claims for service 
connection for PTSD, was changed effective March 7, 1997.  
Where the law or regulations change while an appeal is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991).  In this case, the 
RO did not notify the veteran and his representative of the 
change in regulation, nor did it consider the veteran's PTSD 
claim under both the former and revised regulations.  That 
notwithstanding, because the changes do not affect the 
outcome of this appeal, the veteran has not been prejudiced 
as a result thereof.  See Bernard v. Brown, 4 Vet.App. 384, 
393 (1993).

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1998).  
Under the revised regulation, the veteran must submit medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999).  
Clearly, both the former and revised regulations require a 
diagnosis of PTSD, evidence which, as shown below, is missing 
in this case.

Private medical evidence of record reflects that the veteran 
received treatment or was hospitalized for multiple 
conditions beginning in 1990.  During treatment visits, 
however, the veteran never reported psychiatric complaints 
and no physician rendered a diagnosis of PTSD.  The veteran 
underwent a VA PTSD examination in December 1998.  During 
this examination, the examiner thoroughly evaluated the 
veteran's mental status, and declined to diagnose PTSD.  
Rather, he diagnosed episodic alcohol abuse and life 
circumstance problems, and concluded that the veteran did not 
meet the diagnostic criteria for PTSD. 

There is simply no evidence, beyond the veteran's 
contentions, establishing that the veteran currently has 
PTSD.  As the veteran is a layperson with no medical training 
or expertise, his contentions, alone, do not constitute 
competent medical evidence of PTSD.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494-5 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

The Board acknowledges the representative's assertion that 
the December 1998 VA examination was inadequate and that this 
claim should be remanded to the RO for another VA 
examination.  However, the Board reminds the representative 
that the VA has no duty to assist the veteran in the 
development of his claim until the veteran submits evidence 
well grounding it.  Epps v. Gober, 126 F.3d at 1467-1468.  
Once the veteran submits a medical diagnosis of PTSD and a 
medical opinion of a nexus between the PTSD and any alleged 
stressor, the VA will have a duty to assist.  At present, 
however, the Board must deny this claim as not well grounded 
on the basis that the veteran has not submitted medical 
evidence establishing that he currently has PTSD. 


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

In April 2000, the RO denied the veteran entitlement to 
service connection for arthritis and skin rashes, and 
notified him by letter that he had a right to appeal the 
decision.  In a written statement received at the RO in May 
2000, the veteran indicated that his skin condition still 
persists and remains unexplained.  The Board is not certain 
whether the veteran intended this statement to represent a 
notice of disagreement with the April 2000 decision denying 
entitlement to service connection for skin rashes.  
Regardless, the RO has not issued a statement of the case in 
response thereto.  

The failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  38 C.F.R. §§ 19.9, 20.200, 20.201 
(1999); Manlincon v. West, 12 Vet.App. 238, 240 (1999); 
Archbold v. Brown, 9 Vet.App. 124, 130 (1996).  The purpose 
of the Remand is to give the RO an opportunity to cure this 
defect.  Thereafter, the RO should return the claim's file to 
the Board only if the veteran perfects his appeal in a timely 
manner.  Smallwood v. Brown, 10 Vet.App. 93, 97 (1997); see 
also In re Fee Agreement of Cox, 10 Vet.App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board is not required, and in fact, has no 
authority, to decide the claim).  

To ensure that the veteran is afforded due process of law, 
this case is REMANDED to the RO for the following 
development:

The RO should furnish the veteran and his 
representative a statement of the case 
addressing the issue of entitlement to 
service connection for a skin disorder, 
and afford them an opportunity to perfect 
an appeal of the RO's denial of this 
issue by submitting a substantive appeal 
in response thereto.  The RO should 
advise the veteran that the claims file 
will not be returned to the Board for 
appellate consideration of this issue 
following the issuance of the statement 
of the case unless he perfects his 
appeal.


The purpose of this REMAND is to afford the veteran due 
process of law.  The veteran is not obligated to act unless 
otherwise notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

